986 A.2d 1056 (2010)
294 Conn. 930
FRANCIS D.
v.
COMMISSIONER OF CORRECTION.
Supreme Court of Connecticut.
Decided January 19, 2010.
Mary Boehlert, special public defender, in support of the petition.
Adam E. Mattei, special deputy assistant state's attorney, in opposition.
The petitioner Francis D.'s petition for certification for appeal from the Appellate Court, 118 Conn.App. 350, 983 A.2d 70 (2009), is denied.
VERTEFEUILLE, J., did not participate in the consideration of or decision oh this petition.